FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE ANTONIO GINORI-                             No. 10-72662
MONDRAGON,
                                                 Agency No. A088-451-749
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 12, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       Jose Antonio Ginori-Mondragon, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals decision denying his applications

for withholding of removal and relief under the Convention Against Torture.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ginori-Mondragon contends that he will be persecuted in Mexico because

his family members have been victims of drug cartel crime, and because he is a

member of a social group consisting of Americanized Mexicans who return to

Mexico. Substantial evidence supports the agency’s conclusion that Ginori-

Mondragon will not be persecuted in Mexico on account of violence that occurred

when one of petitioner’s cousins was allegedly killed by drug cartel members in

May 2007, and another cousin was presumed dead because of his affair with a

cartel leader’s wife in 2009. See Grava v. INS, 205 F.3d 1177, 1181 n.3 (9th Cir.

2000) (purely personal retribution is not persecution on account of a protected

ground). In addition, Ginori-Mondragon did not establish that he was part of a

cognizable social group consisting of Americanized Mexicans who will be targeted

for violence. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010)

(rejecting as a particular social group “returning Mexicans from the United

States”). Accordingly, the BIA did not err in denying Ginori-Mondragon’s

application for withholding of removal.

      Ginori-Mondragon also failed to establish that it was more likely than not

that he would be tortured if returned to Mexico, and thereby he failed to establish

eligibility for CAT protection. See id. at 1152.

      PETITION FOR REVIEW DENIED.


                                          2                                    10-72662